DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record found was Wang et al. (DeepVo: Towards End-to-End Visual Odometry with Deep Recurrent Convolutional Neural Networks”).
Regarding claim 1, Wang discloses some but not all of the limitations of this claim as follows:
A method comprising: at a device with one or more processors and non-transitory memory: obtaining location vector data characterizing an object; (See Wang Fig. 2, where the yellow Convolutional Neural Network block is used to obtain vector data.)
determining a neural pose graph associated with a respective time-period based on an initial local pose estimation associated with the respective time-period as a function of respective location vector data; (See the overall Fig. 2 where the poses are output in red and are associated with a video of frames obtained at different time periods.)
and synthesizing a corrected pose estimation by correcting the initial pose estimation associated with the respective time-period based on a loop closure process applied to the neural pose graph associated with the respective time-period and neural pose graphs associated with one or more other time-periods. (The prior art of record fails to disclose these limitations.)

Regarding independent claims 12 and 18, these claims are allowed since they contain limitations similar to allowed claim 1.

Regarding claims 2-11, 13-17, 19, and 20, these claims are allowed since they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662